DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
Withdrawn Rejections:
Applicant's amendments and arguments filed on 05/14/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claims 1-21 are pending and under examination.

 Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bobotas et al. (US20060211749) in view of Yamazaki et al. (“Design and synthesis of highly potent and selective human peroxisome proliferator-activated receptor α agonists”, Bioorganic & Medicinal Chemistry Letters (2007), 17(16), 4689-4693; cited previously) as evidenced by Ahmed et al. (Management of dyslipidemia in adults – Abstract only; cited previously) and MayoClinic (“FamiIial hypercholesterolemia”, download from https://www.mayoclinic.org/diseases-conditions/familial-hypercholesterolemia/diagnosis-treatment/drc-20353757 on 10/21/2021).

Determination of the scope and content of the prior art
(MPEP 2141.01)
, ethyl ester (page 3, 
Yamazaki et al. teaches that (R) compound 36 (pemafibrate, (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid) is a strong PPARα agonist of the fibrate type with high selectivity with excellent pharmacological effect and greater potency and would exhibit higher efficacy (100-300 times higher) in patients with dyslipidemia than currently available fibrates including fenofibrate (Page 4693, Table 4-5, see full document).
Ahmed et al. teaches that the treatment goal for dyslipidemia is to achieve a low-density lipoprotein (LDL) cholesterol level of than 160 mg per dL or lower.
	MayoClinic teaches Adults who have familial hypercholesterolemia usually have LDL cholesterol levels over 190 mg/dL and Familial hypercholesterolemia treatment focuses on reducing the extremely high levels of LDL (bad) cholesterol (page 1, Diagnosis section; page 2, treatment section).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Bobotas et al.  is that Bobotas et al.   do not expressly teach (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid. This deficiency in Bobotas et al. is cured by the teachings of Yamazaki et al.
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bobotas et al., as suggested by Yamazaki et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (pemafibrate) for fenofibrate because this is simple substitution of one known PPARα agonist for another to obtain predictable result. MPEP 2143, it is prima facie obviousness for simple substitution of one known element for anther to obtain predictable results. Under guidance from Yamazaki et al. teaching that pemafibrate is so potent and highly selective that it would have higher efficacy in patients with dyslipidemia than currently available fibrates such as fenofibrate, it is advantage and obvious for one of ordinary skill in the art to replace R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (pemafibrate) for fenofibrate and produce instant claimed invention with reasonable expectation of success.
While the prior art does not expressly teach the exact claimed ratio of pemafibrate to omega-3 fatty acid, they do overlap. Bobotas et al. teaches examples with the fibrate (fenofibrate) at 32.5-100mg and 15-100mg/capsule respectively with 1000mg of omega-3 fatty acid (Formulation 1 and 2), and as pemafibrate can be given at about one hundredth or less of fenofibrate dosage – the ratio of the pemafibrate to omega-3 fatty acid at one hundredth of fenofibrate dosage would yield a ratio range of prima facie case of obviousness. For the same rational, the daily amount of pemafibrate is one hundredth of fenofibrate (15-100mg), and it is 0.15mg to 1mg, overlapped with claimed amount of 0.1mg to 0.4mg. Furthermore, it is prima facie obvious to optimize within the range to arrive at the overlapping range as a means of attaining the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed values. MPEP 2144.05.
Regarding claims 6, 9 and 16, since Bobotas et al. teaches treatment of hypercholesteremia and mixed dyslipidemia (both high LDL and hypertriglyceridemia), as evidenced by Ahmed et al. teaching that the treatment goal for dyslipidemia is to achieve a low-density lipoprotein (LDL) cholesterol level of than 160 mg per dL or lower; and MayoClinic teaching Familial hypercholesterolemia treatment focuses on reducing the extremely high levels of LDL (bad) cholesterol, Bobotas et al. teaches decreasing LDL for subject with hyper-LDL cholesterolemia.
Regarding “consisting essentially of”, For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising”. MPEP 2111.03 III.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 
Claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US20080194833) in view of Shinozaki et al. (The long-term effect of eicosapentaenoic acid on serum levels of lipoprotein (a) and lipids in patients with vascular disease – Abstract only; cited previously).
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Yamazaki et al.  teaches According to the process of the present invention,
(R)-2-[3-[N-(benzoxazol-2-yl)-N-(3-(4-methoxyphenoxy)propyl)aminomethyl]phenoxy] butyric acid which is a PPARa-selective activator, and which is capable of prevention and/or treatment of hyperlipidemia, arteriosclerosis, diabetes mellitus, diabetic complications, inflammation, heart diseases and the like and an intermediate thereof can be produced in high yield and high optical purity without being accompanied by weight increase and obesity (abstract; page 2-3, [0032]). Activation of PPARa is known to cause an increase in β-oxidation of fatty acids, and a decrease in the blood
triglyceride level in mammals, and to reduce the blood lipid such as low density lipoprotein (LDL) cholesterol, very low density lipoprotein (VLDL) cholesterol, and the 
Shinozaki et al. teaches that administration of eicosapentaenoic acid (EPA) lowered lipid levels including total cholesterol (TC), triglyceride (TG), low-density lipoprotein (LDL). The amount of EPA was 1,800 mg/day.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Yamazaki et al.   is that Yamazaki et al.  do not expressly teach eicosapentaenoic acid. This deficiency in Yamazaki et al.  is cured by the teachings of Shinozaki et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamazaki et al., as suggested by Shinozaki et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to combine (R)-2-[3-[N-(benzoxazol-2-yl)-N-(3-(4-methoxyphenoxy)propyl)aminomethyl]phenoxy] butyric acid and eicosapentaenoic acid for the treatment of hyperlipidemia including high LDL and high triglyceride because both compound are recognized as suitable agent for treating high LDL and high triglyceride as suggested by Yamazaki et al.  andShinozaki "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, it is obvious for one of ordinary skill in eth art to combine (R)-2-[3-[N-(benzoxazol-2-yl)-N-(3-(4-methoxyphenoxy)propyl)aminomethyl]phenoxy] butyric acid and eicosapentaenoic acid for the treatment of hyperlipidemia including high LDL and high triglyceride and produce instant claimed invention with reasonable expectation of success.
Regarding “consisting essentially of”, For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising”. MPEP 2111.03 III.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 

Claims 3, 5, 8, 10, 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US20080194833) in view of Shinozaki et al. (The long-term effect of eicosapentaenoic acid on serum levels of lipoprotein (a) and lipids in patients with vascular disease – Abstract only; cited previously), as applied for the above 103 rejections for claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17 and 19; further in view of Bobotas et al. (US20060211749), Yamazaki2 (“Design and synthesis of highly potent and selective human peroxisome proliferator-activated receptor α agonists”, Bioorganic & Medicinal Chemistry Letters (2007), 17(16), 4689-4693; cited previously)

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Yamazaki et al. and Shinozaki et al. teaching have already been discussed in the above 103 rejection and are incorporated herein by reference.
	Bobotas et al.  and Yamazaki2 have been discussed in the above 103 rejections and are incorporated herein by reference.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Yamazaki et al. is that Yamazaki et al.  do not expressly teach ethyl eicosapentate, ratio of pemafibrate to omega-3 fatty acid and daily amount of pemafibrate from 0.1 mg to 0.4mg. This Yamazaki et al.  is cured by the teachings of Bobotas et al.  and Yamazaki2.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamazaki et al., as suggested by Bobotas et al.  and Yamazaki2,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to have daily amount of pemafibrate from 0.1 mg to 0.4mg and the ratio of pemafibrate to omega-3 fatty acid from 1:2000 to 1:3000 because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Bobotas et al.  and Yamazaki2 who teach daily amount of pemafibrate from 0.1 mg to 0.4mg and the ratio of pemafibrate to omega-3 fatty acid from 1:2000 to 1:3000 as discussed in the above 103 rejection, it is obvious for one of ordinary’s kill in the art to have daily amount of pemafibrate from 0.1 mg to 0.4mg and the ratio of pemafibrate to omega-3 fatty acid from 1:2000 to 1:3000 and produce instant claimed invention with reasonable expectation of success.
Regarding ethyl eicosapentate, since Bobotas et al.  teaches ethyl eicosapentate as alternative to eicosapentaenoic acid, it is obvious to repalce ethyl eicosapentate for eicosapentaenoic acid and produce instant claimed invention with reasonable expectation of success.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument (only related with current 103 rejection are addressed):
Applicants argue that Applicant submits that there is no reasonable chance of success due to the unpredictability highlighted in Bobotas itself. Specifically, "in the past, combination of certain fish oils with gemfibrozil or clofibrate, have not been shown to produce any synergistic action." That, although Bobotas contemplates generally "comprising a PP AR agonist ... ", Bobotas does not provide sufficient teaching that its composition overcomes the past problems with fish oils and gemfibrozil or clofibrate. That is, Bobotas appears to highlight "overcoming" the issues of past with a specific group of combined elements in particular, a fibrate, a thiazolidinedione, a non-thiazolidinedione and metaglidasen. See all
Examples and Claim 2. In addition, as highlighted above, "[A]primafacie case of obviousness based on structural similarity is rebuttable by proof that the claimed compound possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)" See MPEP §21443.09VII. Applicant has 
In response to this argument: This is not persuasive. Bobotas clearly the treatment methods and combination products of the present invention comprising a PPAR agonist and/or antagonist with omega-3 fatty acids demonstrate increased effectiveness of the active ingredients. Thus, the present invention allows for a novel combination product and treatment methods with greater effectiveness ([0015] and Specific PPAR agonists and/or antagonists compounds include, but are not limited to, the fibrates, the thiazolidinediones, the non-thiazolidinediones and metaglidasen.
Preferably, the compound is a fibrate, such as fenofibrate, bezafibrate, clofibrate and gemfibrozil, most preferably fenofibrate ([0031]). It is well settled, however, that the teachings of a reference are not limited to the working examples. See in re Miiis and Pairner, 470 F.2d 649 (CCPA 1972) ("[A] reference is not limited to the disclosure of specific working examples."), In re Chapman and Cosby, 357 F.2d 418, (CCPA 1966) ("A reference can be used for all it realistically teaches, and is not limited to the disclosures in its specific illustrative examples."), and In re Widmer, Batzer and Nikles, 353 F2d 752 (CCPA 1965) ("Examples in a reference are merely that, exemplary of the broader disclosure, all of which is available for what it clearly teaches."). Thus, it is advantage and obvious for one of ordinary skill in the art to replace R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl]phenoxy]butyric acid (pemafibrate) for fenofibrate and produce instant claimed invention with reasonable expectation of success. Regarding synergistic values in Tables 1 to 3; MPEP 716.02(b),"[A]ppellants have the burden of explaining the data in any declaration they Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It is argue that applicants failed to meet their burden to explaining the data in table 1-3 as evidence of non-obviousness, Furthermore, at least the data in Table 1-3 and examples are not commensurate with the scope of claims. Therefore, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US7109226 in view of Shinozaki et al. (The long-term effect of eicosapentaenoic acid on serum levels of lipoprotein (a) and lipids in patients with vascular disease – Abstract only; cited previously). The reference patent teaches 2-[3-[N-(benzoxazol-2-yl)-N-(3-(4-methoxyphenoxy)propyl)aminomethyl]phenoxy] butyric acid for treating hyperlipidemia and one skill in the art would have been motivated to use optical form of such active agent, in view of Shinozaki et al. teaching eicosapentaenoic acid for treating LDL, according to the same rational in the above 103 rejection, it is obvious to produce applicant’s claimed invention with reasonable expectation of success.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. US9931321 in view of Shinozaki et al. (The long-term effect of eicosapentaenoic acid on serum levels of lipoprotein (a) and lipids in patients with vascular disease – Abstract only; cited previously). The reference patent teaches(R)-2-[3-[N-(benzoxazol-2-yl)-N-(3-(4-methoxyphenoxy)propyl)aminomethyl]phenoxy] butyric acid for treating hyperlipidemia, in view of Shinozaki et al. teaching eicosapentaenoic acid for treating LDL, according to the same rational in the above 103 rejection, it is obvious to produce applicant’s claimed invention with reasonable expectation of success.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US10258609 in view of Shinozaki et al. , in view of Shinozaki et al. teaching eicosapentaenoic acid for treating LDL, according to the same rational in the above 103 rejection, it is obvious to produce applicant’s claimed invention with reasonable expectation of success.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US11013722 in view of Shinozaki et al. (The long-term effect of eicosapentaenoic acid on serum levels of lipoprotein (a) and lipids in patients with vascular disease – Abstract only; cited previously). The reference patent teaches(R)-2-[3-[N-(benzoxazol-2-yl)-N-(3-(4-methoxyphenoxy)propyl)aminomethyl]phenoxy] butyric acid for treating hyperlipidemia, in view of Shinozaki et al. teaching eicosapentaenoic acid for treating LDL, according to the same rational in the above 103 rejection, it is obvious to produce applicant’s claimed invention with reasonable expectation of success.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613